Citation Nr: 1502630	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-22 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel



INTRODUCTION

The Veteran had active service from December 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  


FINDINGS OF FACT

1. Affording the Veteran the benefit of the doubt, based upon his service personnel records, he was exposed to herbicides while serving at Eglin Air Force Base (AFB) from October 1964 to October 1966.  

2. The medical evidence of record establishes that he has been diagnosed with prostate cancer.  


CONCLUSION OF LAW

Prostate cancer is presumed to have been incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110 . Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .

The following diseases are deemed associated with herbicide agent exposure, under VA law: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus (Type II), Hodgkin's disease, ischemic heart disease, hairy cell leukemia and other chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson' disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307(a)(6)(iii) , 3.309(e); see Final Rule, 78 Fed. Reg. 54,763 -65 (September 6, 2013).

If a veteran was exposed to an herbicide agent during active military service, prostate cancer shall be presumed to be service-connected.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.309(e) (2014).  The Veteran does not assert, nor does the evidence show, that he served in the Republic of Vietnam during the Vietnam Era or in certain units stationed in the Korean demilitarized zone during the applicable time period.  Therefore, he is not presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6) (2014).  However, service connection for prostate cancer may still be service-connected if the evidence shows that the Veteran was exposed to herbicides.  

The Veteran asserts that he was exposed to herbicides while serving at Korat Royal Thai Air Force Base (RTAFB) and at Eglin AFB in Florida.  Because, for the reasons discussed below, the Board finds that the Veteran was exposed to herbicides at Eglin AFB, no analysis regarding his alleged herbicide exposure at Korat RTAFB is needed.  

The Veteran's service personnel records show that he was stationed at Eglin AFB from October 1964 to October 1966.  Information provided by the Department of Defense shows that herbicide agents were tested at Eglin AFB from 1962 to 1968.  Specifically, Agent Orange was tested from 1962 to 1968, Agent Purple was tested from 1962 to 1968, Agent White was tested from 1967 to 1970, and Agent Blue was tested from 1968 to 1970.  A 2-square mile remote area of Eglin AFB was used to test the aforementioned herbicides from 1962 to 1970.  Further, records from the Agency for Toxic Substances and Disease Registry (ATSDR), a federal public health agency of the U. S. Department of Health and Human Services, in a Petitioned Public Health Assessment, show that between 1962 and 1970, the United States Air Force conducted tests at Eglin AFB to evaluate the effectiveness of spray patterns used in delivering various herbicides.  See, e. g., ATSDR, Public Health Assessments and Health Consultations, Eglin Air Force Base, available online at http://www.atsdr.cdc.gov/hac/pha/PHA.asp?docid=173&pg=1#sum.  

Based on the above and affording the Veteran the benefit of the doubt, the Board finds that he has established in service exposure to herbicides while he was stationed at Eglin AFB from 1964 to 1966.  Therefore, service connection for prostate cancer is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(e) (2014).  

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).



ORDER

Service connection for prostate cancer is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


